UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-14733 LITHIA MOTORS, INC. (Exact name of registrant as specified in its charter) Oregon 93-0572810 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 N. Bartlett Street, Medford, Oregon (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 541-776-6401 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A common stock without par value Class B common stock without par value (Class) (Outstanding at October 25, 2013) LITHIA MOTORS, INC. FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) – September 30, 2013 and December 31, 2012 2 Consolidated Statements of Operations (Unaudited) – Three and Nine Months Ended September 30, 2013 and 2012 3 Consolidated Statements of Comprehensive Income (Unaudited) – Three and Nine Months Ended September 30, 2013 and 2012 4 Consolidated Statements of Cash Flows (Unaudited) – Nine Months Ended September 30, 2013 and 2012 5 Condensed Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 41 Signatures 42 1 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ 16,093 $ 42,839 Accounts receivable, net of allowance for doubtful accounts of $153 and $336 140,086 133,149 Inventories, net 755,698 723,326 Deferred income taxes 1,999 3,832 Other current assets 9,477 17,484 Assets held for sale 11,845 12,579 Total Current Assets 935,198 933,209 Property and equipment, net of accumulated depreciation of $104,105 and $97,883 452,367 425,086 Goodwill 40,313 32,047 Franchise value 66,465 62,429 Deferred income taxes 15,826 17,123 Other non-current assets 29,009 22,808 Total Assets $ 1,539,178 $ 1,492,702 Liabilities and Stockholders' Equity Current Liabilities: Floor plan notes payable $ 19,221 $ 13,454 Floor plan notes payable: non-trade 569,027 568,130 Current maturities of long-term debt 7,066 8,182 Trade payables 48,645 41,589 Accrued liabilities 94,678 81,602 Liabilities related to assets held for sale 7,403 8,347 Total Current Liabilities 746,040 721,304 Long-term debt, less current maturities 218,172 286,876 Deferred revenue 40,774 33,589 Other long-term liabilities 27,063 22,832 Total Liabilities 1,032,049 1,064,601 Stockholders' Equity: Preferred stock - no par value; authorized 15,000 shares; none outstanding - - Class A common stock - no par value; authorized 100,000 shares; issued andoutstanding 23,310 and 22,916 267,004 268,801 Class B common stock - no par value; authorized 25,000 shares; issued andoutstanding 2,562 and 2,762 319 343 Additional paid-in capital 20,401 12,399 Accumulated other comprehensive loss ) ) Retained earnings 221,082 149,173 Total Stockholders' Equity 507,129 428,101 Total Liabilities and Stockholders' Equity $ 1,539,178 $ 1,492,702 Seeaccompanying notes to consolidated financial statements. 2 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: New vehicle $ 604,135 $ 491,846 $ 1,667,063 $ 1,340,731 Used vehicle retail 280,734 227,157 778,427 625,117 Used vehicle wholesale 43,396 35,006 120,593 103,469 Finance and insurance 37,132 30,929 103,013 82,989 Service, body and parts 97,784 89,038 282,686 258,038 Fleet and other 6,109 4,550 29,093 28,770 Total revenues 1,069,290 878,526 2,980,875 2,439,114 Cost of sales: New vehicle 565,549 456,753 1,555,042 1,241,820 Used vehicle retail 239,093 193,885 662,920 532,577 Used vehicle wholesale 42,686 35,042 118,214 102,812 Service, body and parts 50,793 46,033 145,223 133,224 Fleet and other 5,780 4,303 27,816 27,741 Total cost of sales 903,901 736,016 2,509,215 2,038,174 Gross profit 165,389 142,510 471,660 400,940 Asset impairments - - - 115 Selling, general and administrative 108,570 95,132 318,984 276,561 Depreciation and amortization 5,099 4,351 14,719 12,687 Operating income 51,720 43,027 137,957 111,577 Floor plan interest expense ) Other interest expense ) Other income, net 835 453 2,220 1,770 Income from continuing operations before income taxes 47,713 37,985 124,548 96,639 Income tax provision ) Income from continuing operations, net of income tax 30,891 23,092 78,054 59,731 Income from discontinued operations, net of income tax 127 151 574 799 Net income $ 31,018 $ 23,243 $ 78,628 $ 60,530 Basic income per share from continuing operations $ 1.19 $ 0.91 $ 3.03 $ 2.32 Basic income per share from discontinued operations 0.01 0.00 0.02 0.03 Basic net income per share $ 1.20 $ 0.91 $ 3.05 $ 2.35 Shares used in basic per share calculations 25,866 25,469 25,776 25,730 Diluted income per share from continuing operations $ 1.18 $ 0.89 $ 2.98 $ 2.28 Diluted income per share from discontinued operations - 0.01 0.03 0.03 Diluted net income per share $ 1.18 $ 0.90 $ 3.01 $ 2.31 Shares used in diluted per share calculations 26,237 25,947 26,159 26,203 See accompanying notes to consolidated financial statements. 3 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (In thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income $ 31,018 $ 23,243 $ 78,628 $ 60,530 Other comprehensive income, net of tax: Gain on cash flow hedges, net of tax expense of $58, $301, $582, and $791, respectively 94 484 938 1,274 Comprehensive income $ 31,112 $ 23,727 $ 79,566 $ 61,804 See accompanying notes to consolidated financial statements. 4 LITHIA MOTORS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ 78,628 $ 60,530 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Asset impairments - 115 Depreciation and amortization 14,719 12,687 Depreciation and amortization within discontinued operations - 186 Stock-based compensation 4,161 2,329 Loss (gain) on disposal of other assets 107 ) Deferred income taxes 8,504 6,851 Excess tax benefit from share-based payment arrangements ) ) (Increase) decrease (net of acquisitions and dispositions): Trade receivables, net ) ) Inventories ) ) Other current assets 5,464 3,169 Other non-current assets ) ) Increase (decrease) (net of acquisitions and dispositions): Floor plan notes payable, net 5,721 ) Trade payables 4,848 5,381 Accrued liabilities 13,099 10,164 Other long-term liabilities and deferred revenue 12,307 9,927 Net cash provided by (used in) operating activities 112,674 ) Cash flows from investing activities: Principal payments received on notes receivable 88 79 Capital expenditures ) ) Proceeds from sales of assets 474 6,025 Payments for life insurance policies ) ) Cash paid for acquisitions ) ) Proceeds from sales of stores - 2,901 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on floor plan notes payable: non-trade, net 2,685 272,760 Borrowings on lines of credit 499,000 365,623 Repayments on lines of credit ) ) Principal payments on long-term debt, scheduled ) ) Principal payments on long-term debt and capital leases, other ) ) Proceeds from issuance of long-term debt 4,720 14,169 Proceeds from issuance of common stock 3,967 4,600 Repurchase of common stock ) ) Excess tax benefit from share-based payment arrangements 5,956 1,629 Dividends paid ) ) Change in restricted cash - 3,300 Net cash (used in) provided by financing activities ) 234,486 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 42,839 20,851 Cash and cash equivalents at end of period $ 16,093 $ 19,757 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 15,988 $ 17,316 Cash paid during the period for income taxes, net 25,880 25,814 Supplemental schedule of non-cash activities: Floor plan debt paid in connection with store disposals - 6,712 Acquisition of assets with capital leases - 2,609 See accompanying notes to consolidated financial statements. 5 LITHIA MOTORS, INC. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Interim Financial Statements Basis of Presentation These condensed Consolidated Financial Statements contain unaudited information as of September 30, 2013 and for the three- and nine-month periods ended September 30, 2013 and 2012. The unaudited interim financial statements have been prepared pursuant to the rules and regulations for reporting on Form 10-Q. Accordingly, certain disclosures required by accounting principles generally accepted in the United States of America for annual financial statements are not included herein. In management’s opinion, these unaudited financial statements reflect all adjustments (which include only normal recurring adjustments) necessary for a fair presentation of the information when read in conjunction with our 2012 audited Consolidated Financial Statements and the related notes thereto. The financial information as of December 31, 2012 is derived from our 2012 Annual Report on Form 10-K. The interim condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and the notes thereto included in our 2012 Annual Report on Form 10-K. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. Reclassifications Certain reclassifications of amounts previously reported have been made to the accompanying consolidated financial statements to maintain consistency and comparability between periods presented. These reclassifications had no impact on previously reported net income. Note 2. Accounts Receivable Accounts receivable consisted of the following (in thousands): September 30, December 31, Contracts in transit $ $ Trade receivables Vehicle receivables Manufacturer receivables Less: Allowance ) ) Less: Long-term portion of accounts receivable, net ) ) Total accounts receivable, net $ $ The long-term portion of accounts receivable was included as a component of other non-current assets in the Consolidated Balance Sheets. Note 3. Inventories The components of inventory consisted of the following (in thousands): September 30, December 31, New vehicles $ $ Used vehicles Parts and accessories 29,522 Total inventories $ $ 723,326 6 Note 4. Goodwill The changes in the carrying amounts of goodwill are as follows (in thousands): Goodwill Balance as of December, 31, 2011, gross $ Accumulated impairment loss ) Balance as of December 31, 2011, net Additions through acquisitions Goodwill allocated to dispositions ) Balance as of December 31, 2012, net Additions through acquisitions Balance as of September 30, 2013, net $ Note 5. Commitments and Contingencies Litigation We are party to numerous legal proceedings arising in the normal course of our business. Although we do not anticipate that the resolution of legal proceedings arising in the normal course of business or the proceedings described below will have a material adverse effect on our business, results of operations, financial condition, or cash flows, we cannot predict this with certainty. Alaska Consumer Protection Act Claims In December 2006, a suit was filed against us (Jackie Neese, et al vs. Lithia Chrysler Jeep of Anchorage, Inc, et al, Case No. 3AN-06-13341 CI), and in April, 2007, a second case (Jackie Neese, et al vs. Lithia Chrysler Jeep of Anchorage, Inc, et al, Case No. 3AN-06-4815 CI) was filed against us, in the Superior Court for the State of Alaska, Third Judicial District at Anchorage. These suits were subsequently consolidated. In the suits, plaintiffs alleged that we, through our Alaska dealerships, engaged in three practices that purportedly violate Alaska consumer protection laws: (i) charging customers dealer fees and costs (including document preparation fees) not disclosed in the advertised price, (ii) failing to disclose the acquisition, mechanical and accident history of used vehicles or whether the vehicles were originally manufactured for sale in a foreign country, and (iii) engaging in deception, misrepresentation and fraud by providing to customers financing from third parties without disclosing that we receive a fee or discount for placing that loan. The suit sought statutory damages of $500 for each violation or three times plaintiff’s actual damages, whichever was greater, and attorney fees and costs. In June 2013 the parties agreed to mediate the claims.The mediation resulted in a settlement agreement with the plaintiffs under which we estimate we will pay $3.8 million to settle all claims against us and to pay plaintiffs’ legal fees. The estimated payment assumes a participation rate by eligible class members based on historically experienced claim rates. An increased claim rate would result in additional payments. The estimated settlement amount was recorded as a component of selling, general and administrative expense in our Consolidated Statements of Operations and, as of September 30, 2013, was included as a component of accrued liabilities in our Consolidated Balance Sheets.The settlement is subject to court approval and we cannot assure that the court will approve the settlement. 7 Note 6. Stockholders’ Equity Reclassification From Accumulated Other Comprehensive Loss The reclassification from accumulated other comprehensive loss was as follows (in thousands): Three Months Ended September 30, 2013 Nine Months Ended September 30, 2013 Affected Line Item in the Consolidated Statements of Operations Loss on cash flow hedges $ ) $ ) Floor plan interest expense Income Taxes 51 Income tax provision Loss on cash flow hedges, net $ ) $ ) See Note 9 for more details regarding our derivative contracts. Share Repurchases In August 2011, our Board of Directors authorized the repurchase of up to 2,000,000 shares of our Class A common stock. On July 20, 2012, our Board of Directors authorized the repurchase of 1,000,000 additional shares of our Class A common stock. We did not repurchase any shares of our Class A common stock during the third quarter of 2013. In the nine months ended September 30, 2013, we repurchased 127,900 shares at an average price of $40.76 per share, for a total of $5.2 million. Through September 30, 2013, we have repurchased 1,273,047 shares and 1,726,953 shares remained available for repurchase. This authority to repurchase shares does not have an expiration date and we may continue to repurchase shares from time to time as conditions warrant. In addition, we repurchased 59,721 shares during the first quarter of 2013 at an average price of $45.04, for a total of $2.7 million, related to tax withholdings associated with the vesting of restricted stock units. Dividends Dividends paid on our Class A and Class B common stock in the nine months ended September 30, 2013 were as follows: Quarter paid: Dividend amount per share Total amount of dividend (in thousands) First quarter $ * $ * Second quarter Third quarter * A dividend of $0.10 per share was paid in December 2012 related to our fourth quarter 2012 financial results in lieu of the dividend typically declared and paid in March of the following year. Accordingly, we did not pay dividends on our Class A and Class B common stock during the first quarter of 2013. See Note 13 for a discussion of a dividend related to our third quarter 2013 financial results. Note 7. Deferred Compensation and Long-Term Incentive Plan We offer a deferred compensation and long-term incentive plan (the “LTIP”) to provide certain employees the ability to accumulate assets for retirement on a tax-deferred basis. We may make discretionary contributions to the LTIP. Discretionary contributions vest between one and seven years based on the employee’s age and position. Additionally, a participant may defer a portion of his or her compensation and receive the deferred amount upon certain events, including termination or retirement. 8 In the first nine months of 2013, we made discretionary contributions of $2.1 million to the LTIP. Participants will receive a guaranteed return of 5.25% in 2013. We recognized compensation expense related to the LTIP as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Compensation expense $ As of September 30, 2013 and December 31, 2012, the balance due to participants was $6.3 million and $3.6 million, respectively, and was included as a component of other long-term liabilities in the Consolidated Balance Sheets. Note 8. Fair Value Measurements Factors used in determining the fair value of our financial assets and liabilities are summarized into three broad categories: ● Level 1 – quoted prices in active markets for identical securities; ● Level 2 – other significant observable inputs, including quoted prices for similar securities, interest rates, prepayment spreads and credit risk; and ● Level 3 – significant unobservable inputs, including our own assumptions in determining fair value. The inputs or methodology used for valuing financial assets and liabilities are not necessarily an indication of the risk associated with investing in them. We use the income approach to determine the fair value of our interest rate swap using observable Level 2 market expectations at each measurement date and an income approach to convert estimated future cash flows to a single present value amount (discounted) assuming that participants are motivated, but not compelled, to transact. Level 2 inputs for the swap valuation are limited to quoted prices for similar assets or liabilities in active markets (specifically futures contracts on LIBOR for the first two years) and inputs other than quoted prices that are observable for the asset or liability (specifically LIBOR cash and swap rates and credit risk at commonly quoted intervals). Mid-market pricing is used as a practical expedient for fair value measurements. Key inputs, including the cash rates for very short-term borrowings, futures rates for up to two years and LIBOR swap rates beyond the derivative maturity are used to predict future reset rates to discount those future cash flows to present value at the measurement date. Inputs are collected from Bloomberg on the last market day of the period. The same method is used to determine the rate used to discount the future cash flows. The valuation of the interest rate swap also takes into consideration our own, as well as the counterparty’s, risk of non-performance under the contract. There were no changes to our valuation techniques during the nine-month period ended September 30, 2013. 9 Assets and Liabilities Measured at Fair Value Following are the disclosures related to our assets and (liabilities) that are measured at fair value (in thousands): Fair Value at September 30, 2013 Level 1 Level 2 Level 3 Measured on a recurring basis: Derivative contracts, net $ - $ ) $ - Fair Value at December 31, 2012 Level 1 Level 2 Level 3 Measured on a recurring basis: Derivative contracts, net $ - $ ) $ - See Note 9 for more details regarding our derivative contracts. Fair Value Disclosures for Financial Assets and Liabilities We determined the carrying value of cash equivalents, accounts receivable, trade payables, accrued liabilities and short-term borrowings approximate their fair values because of the short-term nature and current market rates of these instruments. We believe the carrying value of our variable rate debt approximates fair value. We have fixed-rate debt and calculate the estimated fair value of our fixed-rate debt using a discounted cash flow method. Using estimated current interest rates based on a similar risk profile and duration (Level 2), the fixed cash flows are discounted and summed to compute the fair value of the debt. As of September 30, 2013, this debt had maturity dates between November 2016 and May 2031. A summary of the aggregate carrying values and fair values of our long-term fixed-interest rate debt is as follows (in thousands): September 30, December 31, Carrying value $ $ Fair value Note 9. Derivative Financial Instruments We enter into interest rate swaps to fix a portion of our interest expense. We do not enter into derivative instruments for any purpose other than to manage interest rate exposure to fluctuations in the one-month LIBOR benchmark. That is, we do not engage in interest rate speculation using derivative instruments. As of September 30, 2013, we had a $25 million interest rate swap outstanding with U.S. Bank Dealer Commercial Services. This interest rate swap matures on June 15, 2016 and has a fixed rate of 5.587% per annum. The variable rate on the interest rate swap is the one-month LIBOR rate. At September 30, 2013, the one-month LIBOR rate was 0.18% per annum, as reported in the Wall Street Journal. Typically, we designate all interest rate swaps as cash flow hedges and, accordingly, we record the change in fair value for the effective portion of these interest rate swaps in comprehensive income rather than net income until the underlying hedged transaction affects net income. If a swap is no longer designated as a cash flow hedge and the forecasted transaction remains probable or reasonably possible of occurring, the gain or loss recorded in accumulated other comprehensive loss is recognized in income as the forecasted transaction occurs. If the forecasted transaction is probable of not occurring, the gain or loss recorded in accumulated other comprehensive loss is recognized in income immediately. The estimated amount that we expect to reclassify from accumulated other comprehensive loss to net income within the next twelve months is $1.2 million at September 30, 2013. 10 At September 30, 2013 and December 31, 2012, the fair value of our derivative instruments was included in our Consolidated Balance Sheets as follows (in thousands): Balance Sheet Information Fair Value of Liability Derivatives Derivatives Designated as Hedging Instruments Location in Balance Sheet September 30, Interest Rate Swap Contracts Accrued liabilities $ Other long-term liabilities $ Balance Sheet Information Fair Value of Liability Derivatives Derivatives Designated as Hedging Instruments Location in Balance Sheet December 31, Interest Rate Swap Contracts Accrued liabilities $ Other long-term liabilities $ The effect of derivative instruments on our Consolidated Statements of Operations for the three-and nine-month periods ended September 30, 2013 and 2012 was as follows (in thousands): Derivatives in Cash Flow Hedging Relationships Amount of Gain Recognized in Accumulated OCI (Effective Portion) Location of Loss Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Loss Reclassified from Accumulated OCI into Income (Effective Portion) Location of Loss Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Amount of Loss Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Three Months Ended September 30, 2013 Interest Rate Swap Contracts $ 18 Floor plan interest expense $ ) Floor plan interest expense $ ) Three Months Ended September 30, 2012 Interest Rate Swap Contracts $ Floor plan interest expense $ ) Floor plan interest expense $ ) 11 Derivatives in Cash Flow Hedging Relationships Amount of Gain Recognized in Accumulated OCI (Effective Portion) Location of Loss Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Loss Reclassified from Accumulated OCI into Income (Effective Portion) Location of Loss Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Amount of Loss Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Nine Months Ended September 30, 2013 Interest Rate Swap Contracts $ Floor plan interest expense $ ) Floor plan interest expense $ ) Nine Months Ended September 30, 2012 Interest Rate Swap Contracts $ Floor plan interest expense $ ) Floor plan interest expense $ ) See also Note 8. Note 10. Acquisitions On June 10, 2013, we acquired the inventory, property, equipment and intangible assets and assumed certain liabilities of OB Salem Auto Group, Inc. in Salem, Oregon from Michael O’Brien including BMW, Honda and Volkswagen franchises. The acquisition was accounted for using the acquisition method of accounting. No portion of the purchase price was paid with our equity securities. The following table summarizes the consideration paid for the acquisition and the amount of identified assets acquired and liabilities assumed as of the acquisition date (in thousands): Consideration Cash paid, net of cash acquired $ Assets Acquired and Liabilities Assumed Inventories $ Franchise value Property, plant and equipment Other assets Other liabilities ) Goodwill $ We account for franchise value as an indefinite-lived intangible asset. We expect the full amount of the goodwill recognized to be deductible for tax purposes. This acquired company contributed revenues and earnings of $26.8 million and $286,000, respectively, for the period from acquisition to September 30, 2013. 12 The following unaudited pro forma summary presents consolidated information as if all acquisitions in the three- and nine-month periods ended September 30, 2012 and 2013 had occurred on January 1, 2012 (in thousands, except for per share amounts): Three Months Ended September 30, Revenue $ $ Income from continuing operations, net of tax Basic income per share from continuing operations, net of tax Diluted income per share from continuing operations, net of tax Nine Months Ended September 30, Revenue $ $ Income from continuing operations, net of tax Basic income per share from continuing operations, net of tax Diluted income per share from continuing operations, net of tax These amounts have been calculated by applying our accounting policies and estimates. The results of the acquired stores have been adjusted to reflect the following: depreciation on a straight-line basis over the expected lives for property, plant and equipment; accounting for inventory on a specific identification method; and recognition of interest expense for real estate financing related to stores where we purchased the facility. No nonrecurring pro forma adjustments directly attributable to the acquisitions are included in the reported pro forma revenues and earnings. Note 11. Discontinued Operations We classify a store as discontinued operations if the location has been sold, we have ceased operations at that location or the store meets the criteria required by U.S. generally accepted accounting standards: ● our management team, possessing the necessary authority, commits to a plan to sell the store; ● the store is available for immediate sale in its present condition; ● an active program to locate buyers and other actions that are required to sell the store are initiated; ● a market for the store exists and we believe its sale is likely within one year; ● active marketing of the store commences at a price that is reasonable in relation to the estimated fair market value; and ● our management team believes it is unlikely changes will be made to the plan or the plan to dispose of the store will be withdrawn. We reclassify the store’s operations to discontinued operations in our Consolidated Statements of Operations, on a comparable basis for all periods presented, provided we do not expect to have any significant continuing involvement in the store’s operations after its disposal. One of our stores, classified as held for sale in the fourth quarter of 2012, continues to meet the criteria for classification of its assets and related liabilities as held for sale and its associated operating results are classified as discontinued operations as of September 30, 2013. Actual floor plan interest expense for the store classified as discontinued operations is directly related to the store’s new vehicles. Interest expense related to our used vehicle inventory financing and revolving line of credit is allocated based on the working capital level of the store. 13 Certain financial information related to discontinued operations was as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Pre-tax gain from discontinued operations $ Loss on disposal activities - ) - ) Income tax expense ) Income from discontinued operations, net of income tax expense $ Cash generated from disposal activities $ - $ - $ - $ Floor plan debt paid in connection with disposal activities $ - $ - $ - $ Assets held for sale included the following (in thousands): September 30, 2013 December 31, 2012 Inventories $ $ Property, plant and equipment Intangible assets $ $ Liabilities related to assets held for sale included the following (in thousands): September 30, 2013 December 31, 2012 Floor plan notes payable $ $ Note 12. Net Income Per Share of Class A and Class B Common Stock We compute net income per share of Class A and Class B common stock using the two-class method. Under this method, basic net income per share is computed using the weighted average number of common shares outstanding during the period excluding unvested common shares subject to repurchase or cancellation. Diluted net income per share is computed using the weighted average number of common shares and, if dilutive, potential common shares outstanding during the period. Potential common shares consist of the incremental common shares issuable upon the exercise of stock options and unvested restricted shares subject to repurchase or cancellation. The dilutive effect of outstanding stock options and other grants is reflected in diluted earnings per share by application of the treasury stock method. The computation of the diluted net income per share of Class A common stock assumes the conversion of Class B common stock, while the diluted net income per share of Class B common stock does not assume the conversion of those shares. Except with respect to voting and transfer rights, the rights of the holders of our Class A and Class B common stock are identical. Our Articles of Incorporation require that the Class A and Class B common stock share equally in any dividends, liquidation proceeds or other distribution with respect to our common stock and the Articles of Incorporation can only be amended by a vote of the shareholders. Additionally, Oregon law provides that amendments to our Articles of Incorporation, which would have the effect of adversely altering the rights, powers or preferences of a given class of stock, must be approved by the class of stock adversely affected by the proposed amendment. As a result, the undistributed earnings for each year are allocated based on the participation rights of the Class A and Class B common shares as if the earnings for the year had been distributed. Because the liquidation and dividend rights are identical, the undistributed earnings are allocated on a proportionate basis. 14 Following is a reconciliation of the income from continuing operations and weighted average shares used for our basic earnings per share (“EPS”) and diluted EPS for the three- and nine-month periods ended September 30, 2013 and 2012 (in thousands, except per share amounts): Three Months Ended September 30, Basic EPS from Continuing Operations Class A Class B Class A Class B Numerator: Income from continuing operations applicable to common stockholders $ Distributed income applicable to common stockholders ) Basic undistributed income from continuing operations applicable to common stockholders $ Denominator: Weighted average number of shares outstanding used to calculate basic income per share Basic income per share from continuing operations applicable to common stockholders $ Basic distributed income per share from continuing operations applicable to common stockholders ) Basic undistributed income per share from continuing operations applicable to common stockholders $ 15 Three Months Ended September 30, Diluted EPS from Continuing Operations Class A Class B Class A Class B Numerator: Distributed income applicable to common stockholders $ Reallocation of distributed income as a result of conversion of dilutive stock options 5 (5 ) 6 (6 ) Reallocation of distributed income due to conversion of Class B to Class A common shares outstanding - - Diluted distributed income applicable to common stockholders $ Undistributed income from continuing operations applicable to common stockholders $ Reallocation of undistributed income as a result of conversion of dilutive stock options 39 ) 49 ) Reallocation of undistributed income due to conversion of Class B to Class A - - Diluted undistributed income from continuing operations applicable to common stockholders $ Denominator: Weighted average number of shares outstanding used to calculate basic income per share from continuing operations Weighted average number of shares from stock options - - Conversion of Class B to Class A common shares outstanding - - Weighted average number of shares outstanding used to calculate diluted income per share from continuing operations Diluted income per share from continuing operations applicable to common stockholders $ Diluted distributed income per share from continuing operations applicable to common stockholders ) Diluted undistributed income per share from continuing operations applicable to common stockholders $ Three Months Ended September 30, Diluted EPS Class A Class B Class A Class B Antidilutive Securities Shares issuable pursuant to stock options not included since they were antidilutive 14 - - - 16 Nine Months Ended September 30, Basic EPS from Continuing Operations Class A Class B Class A Class B Numerator: Income from continuing operations applicable to common stockholders $ Distributed income applicable to common stockholders ) Basic undistributed income from continuing operations applicable to common stockholders $ Denominator: Weighted average number of shares outstanding used to calculate basic income per share Basic income per share from continuing operations applicable to common stockholders $ Basic distributed income per share from continuing operations applicable to common stockholders ) Basic undistributed income per share from continuing operations applicable to common stockholders $ 17 Nine Months Ended September 30, Diluted EPS from Continuing Operations Class A Class B Class A Class B Numerator: Distributed income applicable to common stockholders $ Reallocation of distributed income as a result of conversion of dilutive stock options 10 ) 17 ) Reallocation of distributed income due to conversion of Class B to Class A common shares outstanding - - Diluted distributed income applicable to common stockholders $ Undistributed income from continuing operations applicable to common stockholders $ Reallocation of undistributed income as a result of conversion of dilutive stock options ) ) Reallocation of undistributed income due to conversion of Class B to Class A - - Diluted undistributed income from continuing operations applicable to common stockholders $ Denominator: Weighted average number of shares outstanding used to calculate basic income per share from continuing operations Weighted average number of shares from stock options - - Conversion of Class B to Class A common shares outstanding - - Weighted average number of shares outstanding used to calculate diluted income per share from continuing operations Diluted income per share from continuing operations applicable to common stockholders $ Diluted distributed income per share from continuing operations applicable to common stockholders ) Diluted undistributed income per share from continuing operations applicable to common stockholders $ Nine Months Ended September 30, Diluted EPS Class A Class B Class A Class B Antidilutive Securities Shares issuable pursuant to stock options not included since they were antidilutive 17 - 90 - 18 Note 13. Subsequent Events Acquisitions On October 7, 2013, we acquired the inventory, equipment, real estate and intangible assets of, and assumed certain liabilities related to, Stockton Nissan Kia in Stockton, California, from Stockton Automotive Development, LLC and Fresno Automotive Development, LP. We paid $18.9 million in cash for this acquisition. On October 24, 2013, we acquired the inventory, equipment, real estate and intangible assets of, and assumed certain liabilities related to, Fresno Lincoln Volvo in Fresno, California, from Robert B. Kopf, Inc. and R & V Wilson, Inc. We paid $8.5 million in cash for this acquisition. As of October 25, 2013, the initial accounting for determining the acquisition-date fair value for each major class of assets acquired, including goodwill, and liabilities assumed was not yet complete for these acquisitions. Common Stock Dividend On October 21, 2013, our Board of Directors approved a dividend of $0.13 per share on our Class A and Class B Common stock related to our third quarter 2013 financial results. The dividend will total approximately $3.4 million and will be paid on November 22, 2013 to shareholders of record on November 8, 2013. Related Party Transaction On October 25, 2013, we entered into an agreement for the sale of 11.9 acres of unimproved land in Medford, Oregon for an aggregate price of $4.1 million with Dick Heimann, a director and our Vice Chairman. The land is part of a planned auto mall at which several dealerships, including Lithia-owned stores, will be relocated. Mr. Heimann plans to relocate the Medford BMW, Nissan and Volkswagen stores, which are 80% owned by him and 20% owned by Lithia, to this new location. We used an independent appraisal to determine the sale price for the unimproved land. The transaction will result in a gain to the Company of $2.5 million. The terms of the transaction were reviewed and approved by the Audit Committee of our Board of Directors which determined that the transaction would benefit Lithia by attracting more potential purchasers to a single location and was on terms no less favorable to Lithia than the terms we could have obtained from an unaffiliated party. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements and Risk Factors Certain statements under the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” and elsewhere in this Form 10-Q constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Generally, you can identify forward-looking statements by terms such as “project,” “target,” “may,” “will,” “should,” “expect,” “plan,” “intend,” “forecast,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” and “continue” or the negative of these terms or other comparable terminology. The forward-looking statements contained in this Form 10-Q involve known and unknown risks, uncertainties and situations that may cause our actual results, level of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these statements. Important factors that could cause actual results to differ from our expectations are discussed in Part II - Other Information, Item 1A in this Form 10-Q and in the Risk Factors section of our Annual Report on Form 10-K, as supplemented and amended from time to time in Quarterly Reports on Form 10-Q and our other filings with the Securities and Exchange Commission. 19 While we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. You should not place undue reliance on these forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made. We assume no obligation to update or revise any forward-looking statement. Overview We are a leading operator of automotive franchises and a retailer of new and used vehicles and services. As of October 25, 2013, we offer 28 brands of new vehicles and all brands of used vehicles in 93 stores in the United States and online at Lithia.com. We sell new and used cars and replacement parts; provide vehicle maintenance, warranty, paint and repair services; arrange related financing; and sell service contracts, vehicle protection products and credit insurance. Our mission statement is: “Driven by our employees and preferred by our customers, Lithia is the leading automotive retailer in each of our markets.” We offer our customers personal, convenient, flexible hometown service combined with the large company advantages of selection, competitive pricing, broad access to financing, consistent service, competence and guarantees. We strive for diversification in our products, services, brands and geographic locations to insulate us from market risk and to maintain profitability. We have developed a centralized support structure to reduce store level administrative functions. This allows store personnel to focus on providing a positive customer experience. With our management information systems and centrally-performed administrative functions in Medford, Oregon, we seek to gain economies of scale from our dealership network. Results of Continuing Operations For the three months ended September 30, 2013 and 2012, we reported income from continuing operations, net of tax, of $30.9 million, or $1.18 per diluted share, and $23.1 million, or $0.89 per diluted share, respectively. For the nine months ended September 30, 2013 and 2012, we reported income from continuing operations, net of tax, of $78.1 million, or $2.98 per diluted share, and $59.7 million, or $2.28 per diluted share, respectively. Discontinued Operations Results for stores sold, closed or held for sale, qualifying for reclassification under the applicable accounting guidance, are presented as discontinued operations for all periods in our Consolidated Statements of Operations. As a result, our results from continuing operations are presented on a comparable basis. Income from discontinued operations, net of tax, for the three months ended September 30, 2013 and 2012 totaled $127,000 and $151,000, respectively. Income from discontinued operations, net of tax, for the nine months ended September 30, 2013 and 2012 totaled $574,000 and $799,000, respectively. See Note 11 of the Condensed Notes to Consolidated Financial Statements for additional information. 20 Key Revenue and Gross Profit Metrics Key performance metrics for revenue and gross profit were as follows for the three and nine months ended September 30, 2013 and 2012 (dollars in thousands): Three months ended September 30, 2013 Revenues Percent of Total Revenues Gross Profit Gross Profit Margin Percent of Total Gross Profit New vehicle $ 56.5% $ % 23.3% Used vehicle retail Used vehicle wholesale Finance and insurance Service, body and parts Fleet and other $ 100.0% $ % 100.0% Three months ended September 30, 2012 Revenues Percent of Total Revenues Gross Profit Gross Profit Margin Percent of Total Gross Profit New vehicle $ 56.0% $ % 24.6% Used vehicle retail Used vehicle wholesale ) ) Finance and insurance Service, body and parts Fleet and other $ 100.0% $ % 100.0% Nine months ended September 30, 2013 Revenues Percent of Total Revenues Gross Profit Gross Profit Margin Percent of Total Gross Profit New vehicle $ 55.9% $ % 23.8% Used vehicle retail Used vehicle wholesale Finance and insurance Service, body and parts Fleet and other $ 100.0% $ % 100.0% Nine months ended
